Order affirmed, with ten dollars costs and disbursements. No opinion. Hh-schberg, Woodward and Rich, JJ., concurred; Jenks, P. J., and Burr, J.. dissented, upon the ground of error in overruling the objection to the question appearing at folios 1439-1437 of the record, and upon the further ground that in estimating the consequential damages the commissioners have treated the entire tract as if used for residential purposes, whereas the evidence discloses that the greater portion thereof is not thus used.